                   Case 20-10154-LSS        Doc 57    Filed 04/17/20     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In re:                                                  )      Chapter 7
                                                        )
LA SENZA INTERNATIONAL, LLC,                            )      Case No. 20-10154 (LSS)
                                                        )
                          Alleged Debtor.               )
                                                        )
______________________________________                  )
                                                        )
In re:                                                  )
                                                        )      Chapter 7
LA SENZA INTERNATIONAL CANADA,                          )
LLC,                                                    )      Case No. 20-10155 (LSS)
                                                        )
                          Alleged Debtor.               )
                                                        )


          CERTIFICATION OF COUNSEL REGARDING ORDER APPROVING
                    STIPULATION STAYING PROCEEDINGS

         I, Richard M. Beck, hereby certify that:

                   Counsel to La Senza International, LLC and La Senza International Canada, LLC

(the “Alleged Debtors”) and the petitioning creditors, MGF Sourcing US, LLC,

Ocean Lanka (Pvt) Ltd and Teejay Lanka Plc (the “Petitioning Creditors”), have agreed to, and

have, entered into a stipulation (the “Stipulation”) staying the above captioned proceedings.

                   Attached hereto, as Exhibit 1, is a proposed form of order (the “Proposed Order”),

which approves the Stipulation. The Stipulation is attached as Exhibit A to the Proposed Order.

         WHEREFORE, counsel for the Alleged Debtors and the Petitioning Creditors respectfully

request that the Court enter the Proposed Order granting the relief requested in the Stipulation and

such other further relief the Court deems just and proper.




PHIL1 7032933v.1
                   Case 20-10154-LSS   Doc 57    Filed 04/17/20   Page 2 of 2




Dated: April 17, 2020                     KLEHR HARRISON HARVEY
                                          BRANZBURG LLP

                                          /s/ Richard M. Beck                ____________
                                          Domenic E. Pacitti (DE Bar No. 3989)
                                          Richard M. Beck (DE Bar No. 3370)
                                          919 N. Market Street, Suite 1000
                                          Wilmington, Delaware 19801
                                          Telephone:     (302) 426-1189
                                          Email: dpacitti@klehr.com
                                                  rbeck@klehr.com

                                          Counsel to Petitioning Creditor
                                          MGF Sourcing US, LLC




                                             2
PHIL1 7032933v.1
